ao 0b 2&2 SN DB WH F&F WW NO em

mM PO BRO NY KN DR RO DR eh tet
JI DN A F&F W HY — DB OO BP ss DB NWN S&S» WH NH

28

GUNDERSON LAW FIRM

A PROFESSIONAL
LAW CORPORATION
3895 Warren Way

RENO, NEVADA 89508

(775) 829-1222

 

Case 3:19-cv-00760-MMD-CLB Document 11 Filed 01/09/20 Page 1 of3

 

 

GUNDERSON LAW FIRM J

John Funk, Esq. FILED ___ RECEIVED
Nevada State Bar No. 12372 ~__ ENTERED _____ SERVED ON
Email: jfunk@gundersonlaw.com COUNSEL/PARTIES OF RECORD
Austin K. Sweet, Esq.

Nevada State Bar No. 11725 JAN 2 1 2920

Email: asweet@gundersonlaw.com
3895 Warren Way

Reno, Nevada 89509 CLERK US DISTRICT COURT
Telephone: 775.829.1222 5 DISTRICT OF NEVADA AEPUTY
Attorneys for Plaintiff GHOST LABS, LLC, .

 

 

 

 

 

 

IN THE UNITED STATES DISTRCT COURT
FOR THE DISTRICT OF NEVADA
ORAL
GHOST LABS, LLC, a Delaware Limited Case No. 3:19-cv-00760-MMD-clb
Liability Company,
STIPULATION FOR PLAINTIFF TO

Plaintiff, FILE AMENDED COMPLAINT
VS.

ANDREW WHITNEY, individually and DBA
REARDEN MATERIALS; Does 1-100,

Defendants.

Pursuant to LR IA 6-2, Plaintiff GHOST LABS, LLC, a Delaware Limited Liability Company
(“Ghost Labs”), and Defendants ANDREW WHITNEY, individually and DBA REARDEN
MATERIALS (collectively referred to as “Whitney”) by and through their counsel of record hereby

stipulate as follows:

1, Good cause exists to allow Ghost Labs to file a First Amended Complaint to correct the

jurisdiction of formation for Ghost Labs and to include certain jurisdictional allegations.

N

Whitney shall have fifteen days following the filing of the Amended Complaint to file an
Answer to the First Amended Complaint.

M/

Mit

 

 
& Ww Pp

~ OD wa

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

GUNDERSON LAW FIRM

A PROFESSIONAL
LAW CORPORATION
3895 Warren Way

RENO, NEVADA 89509

(775) 829-1222

 

Case 3:19-cv-00760-MMD-CLB Document 11 Filed 01/09/20 Page 2 of 3

WHEREFORE, the Parties respectfully request that the Court so order the above stipulations.

IT IS SO ORDERED:
DATED this2{? day of January, 2020.

 

/
United States Magistrate Judge

Respectfully submitted,
GUNDERSON LAW FIRM

/s/ John R. Funk, Esq.
John Funk, Esq.

Nevada State Bar No. 12372

Austin K. Sweet, Esq.

Nevada State Bar No. 11725

Attorneys for Plaintiff GHOST LABS, LLC,
a Delaware Limited Liability Company

KAEMPFER CROWELL

/s/ Louis M. Bubala, Esq.
Louis M. Bubala, Esq.

Nevada State Bar No. 8974

50 West Liberty Street, Suite 700
Reno, NV 89501

Telephone: (775) 852-3900
Email: Ibubala@kcnvlaw.com
Attorneys for Defendant Andrew
Whitney DBA Rearden Materials

 

 
